Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00561-CV

                       IN RE ESTATE OF GEORGE LEE MABE, Deceased

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2012-PC-0373
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 13, 2013

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal on August 30, 2012 indicating her intent to appeal an

“Order on Motion to Compel Discovery Responses” signed on August 17, 2012 in the

underlying probate proceeding. Having determined that the order appeared to be interlocutory,

we ordered appellant to show cause in writing why this appeal should not be dismissed for lack

of jurisdiction. Appellant responded by filing several documents, none of which addressed the

jurisdictional issue. Appellee filed a response requesting that the appeal be dismissed for want of

jurisdiction because the order sought to be appealed is interlocutory. The appellate record

confirms that the August 17, 2012 order is interlocutory in that it does not dispose of all pending

claims and parties in the pending probate proceeding, and no severance order appears in the

record. See City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988); Lehmann v. Har-
                                                                                 04-12-00561-CV


Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (judgment that does not dispose of all parties and

causes of action is not final and appealable). Further, this type of interlocutory order is not

included within section 51.014 of the Civil Practice and Remedies Code as an order from which

an interlocutory appeal is authorized. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. Therefore,

we must dismiss the appeal. Lehmann, 39 S.W.3d at 200. Accordingly, this appeal is dismissed

for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                  PER CURIAM




                                                -2-